Name: 2003/408/EC,ECSC,Euratom: European Parliament Decision of 8 April 2003 concerning discharge in respect of the implementation of the general budget of the European Union for the 2001 financial year (Commission)
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2003-06-16

 Avis juridique important|32003B04082003/408/EC,ECSC,Euratom: European Parliament Decision of 8 April 2003 concerning discharge in respect of the implementation of the general budget of the European Union for the 2001 financial year (Commission) Official Journal L 148 , 16/06/2003 P. 0020 - 0020 Official Journal 064 E , 12/03/2004 P. 0197 - 0197European Parliament Decisionof 8 April 2003concerning discharge in respect of the implementation of the general budget of the European Union for the 2001 financial year (Commission)(2003/408/EC, ECSC, Euratom)THE EUROPEAN PARLIAMENT,having regard to the revenue and expenditure account and the consolidated balance sheet for the 2001 financial year (SEC(2002)403 - C5-0239/2002, SEC(2002)404 - C5-0240/2002, SEC(2002)405 - C5-0242/2002, SEC(2002)406 - C5-0241/2002, SEC(2002)1378 - C5-0087/2003)(1),having regard to the annual report of the Court of Auditors for the 2001 financial year, accompanied by the replies of the institutions audited (C5-0538/2002)(2), and the special reports of the Court of Auditors,having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (C5-0538/2002),having regard to the Council recommendation of 7 March 2003 (C5-0087/2003),having regard to Articles 275 and 276 of the EC Treaty, Article 78g of the ECSC Treaty and Articles 179a and 180b of the EAEC Treaty,having regard to the Financial Regulation of 21 December 1977, and in particular Article 89 thereof, and to the Financial Regulation of 25 June 2002(3), in particular Articles 145 to 147,having regard to Rule 93 of and Annex V to its Rules of Procedure,having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A5-0109/2003),A. whereas, pursuant to Article 275 of the EC Treaty, responsibility for drawing up the accounts lies with the Commission,1. Grants discharge to the Commission in respect of the implementation of the general budget of the European Union for the 2001 financial year;2. Records its comments in the accompanying resolution;3. Instructs its President to forward this decision and the accompanying resolution to the Council, the Commission, the Court of Justice, the Court of Auditors and the European Investment Bank and to have them published in the Official Journal of the European Union (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 296, 28.11.2002.(2) OJ C 295, 28.11.2002.(3) OJ L 248, 16.9.2002, p. 1.